Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment & RCE filed on 02/07/2022.
Claims 1, 6-9, 14-17 and 19-20 are currently pending.
Claims 1, 9, 17 and 20 are currently amended.
Claims 2-5, 10-13 and18 are canceled.
Claims 1, 6-9, 14-17 and 19-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
Compact Prosecution
Examiner reached out to Applicant’s representative at least two times to expedite prosecution of this application by resolving the ODP rejection and other matters. However, Applicant’s representative left a voicemail indicating that Applicant might not be able to respond in due time because of the deadline suggested by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1, 6-9, 14-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 4, 7-9, 12, 15-17, 19 of U.S. Patent No. 10,716,032 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 9 & 17 of the instant application merely broaden the scope of claims 1, 9, 17 of U.S. Patent No. 10,716,032 B2 by omitting limitations, such as wherein the connection parameter information comprises a service feature indicator, and a service feature indicator corresponding to the existing target PDN connection satisfies a service feature condition required by the service flow. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10,716,032 B2.  The differences have been color coded.
Claim # in Instant Application
(16/908, 309)
Claim # in U.S.  Patent No. 10,716,032 B2


determining, by the user equipment in response to the user equipment initiating a service flow, whether there is an existing communication connection for transmitting a service packet of the [[a]] service flow, wherein a transmission latency corresponding to the existing communication connection satisfies a transmission latency condition required by the service flow; and 







in a case of the user equipment determining that there is the existing communication connection, sending a service packet in the existing communication connection; or 


in a case of the user equipment determining that there is no existing communication connection whose transmission latency satisfying the transmission latency condition required by the service flow, establishing a new communication connection for the service flow, and sending a service packet in the new communication connection, wherein a transmission latency corresponding to the new communication connection satisfies the  transmission latency condition  required by the service flow.

determining, by the UE based on connection parameter information corresponding to at least one existing packet data network (PDN) connection, whether there is an existing target PDN connection satisfying a target connection condition among the at least one existing PDN connection, wherein the connection parameter information comprises a service feature indicator, and a service feature indicator corresponding to the existing target PDN connection satisfies a service feature condition required by the service flow; and
 in response to that there is the existing target PDN connection satisfying the target connection condition, transmitting, by the UE, a service packet of the service flow using the existing target PDN connection; and


8
7
4
8
7
9
9
14
16
15
12
16
15
17
17

19


Claim 20 is also rejected for depending from a rejected base claim.


Response to Amendment
Applicant's request for reconsideration of the 35 USC § 103 rejection in the previous Office action is persuasive and, therefore, said 35 USC § 103 rejection is hereby withdrawn.

Response to Argument
Applicant's argument filed 02/07/2022 have been fully considered but they are not persuasive. Examiner will respond in the rebuttal that follows:

I.  Double Patenting
The outstanding nonstatutory double patenting rejection is hereby maintained for failure to timely file the necessary terminal disclaimer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallentin et al (US 20050013287 A1) pertains to a method of using early indications of requests to establish a new communication connection or adjust parameter settings of an already existing connection that are sent on the uplink or downlink regarding the expectable amount of additional traffic due to such a connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419